Citation Nr: 1103339	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-07 617	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an effective date prior to January 30, 2007, for 
the award of service connection for diabetes mellitus type II as 
a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA), Regional Office (RO), in New Orleans, 
Louisiana.

In his February 2009 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge.  In an April 
2010 letter, he was advised that his requested hearing was 
scheduled for June 2010.  Thereafter, in a subsequent April 2010 
statement, the Veteran's representative indicated that the 
Veteran would not appear at the hearing and that he wished to 
cancel it.  Therefore, the Veteran's request for a Board hearing 
is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) 
(2010).


FINDING OF FACT

On January 14, 2011, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


